
	
		I
		112th CONGRESS
		1st Session
		H. R. 3040
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Tipton (for
			 himself, Mr. Cole,
			 Mr. Young of Alaska,
			 Mr. Gardner,
			 Ms. DeGette,
			 Mr. Perlmutter,
			 Mr. Coffman of Colorado,
			 Mr. Luján, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To help fulfill the Federal mandate to provide higher
		  educational opportunities for Native American Indians.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Indian Education Act of
			 2011.
		2.PurposeIt is the purpose of this Act to ensure that
			 Federal funding is provided to support and sustain the longstanding Federal
			 mandate requiring colleges and States to waive, in certain circumstances,
			 tuition charges for Native American Indian students they admit to an
			 undergraduate college program, including the waiver of tuition charges for
			 Indian students who are not residents of the State in which the college is
			 located.
		3.FindingsCongress finds the following:
			(1)Native American-serving nontribal college
			 institutions have a valuable supplemental role to that provided by tribally
			 controlled community colleges in making available educational opportunities to
			 Native American Indian students.
			(2)Some four-year
			 Native American-serving nontribal college institutions provide tuition-free
			 education, with the support of the State in which they are located, as mandated
			 by Federal statute, to hundreds of Native American Indian students in
			 fulfillment of a condition under which the United States provided land and
			 facilities for such colleges to a State or college.
			(3)The value of the
			 Native student tuition waiver benefits contributed by these colleges and the
			 States which support them today far exceeds the value of the original grant of
			 land and facilities.
			(4)The ongoing
			 financial burden of meeting this Federal mandate to provide tuition-free
			 education to Indian students is no longer equitably shared among the States and
			 colleges because it does not distinguish between Indian students who are
			 residents of the State or of another State.
			(5)Native student
			 tuition waiver benefits are now at risk of being terminated by severe budget
			 constraints being experienced by these colleges and the States which support
			 them.
			4.State relief from
			 Federal mandate
			(a)Amount of
			 payment
				(1)In
			 generalSubject to paragraphs
			 (2) and (3), for fiscal year 2011 and each succeeding fiscal year, the
			 Secretary of Education shall pay to any eligible college an amount equal to the
			 charges for tuition for all Indian students who are not residents of the State
			 in which the college is located and who are enrolled in the college for the
			 academic year ending before the beginning of such fiscal year.
				(2)Eligible
			 collegesFor purposes of this
			 section, an eligible college is any four-year Native American-serving nontribal
			 institution of higher education which provides tuition-free education as
			 mandated by Federal statute, with the support of the State in which it is
			 located, to Native American Indian students in fulfillment of a condition under
			 which the college or State received its original grant of land and facilities
			 from the United States.
				(3)LimitationThe amount paid to any college for each
			 fiscal year under paragraph (1) may not exceed the amount equal to the charges
			 for tuition for all Indian students of that college who were not residents of
			 the State in which the college is located and who were enrolled in the college
			 for academic year 2010–2011.
				(b)Treatment of
			 paymentAny amounts received
			 by a college under this section shall be treated as a reimbursement from the
			 State in which the college is located, and shall be considered as provided in
			 fulfillment of any Federal mandate upon the State to admit Indian students free
			 of charge of tuition.
			(c)Rule of
			 constructionNothing in this
			 Act shall be construed to relieve any State from any mandate it may have under
			 Federal law to reimburse a college for each academic year—
				(1)with respect to Indian students enrolled in
			 the college who are not residents of the State in which the college is located,
			 any amount of charges for tuition for such students that exceeds the amount
			 received under this section for such academic year; and
				(2)with respect to
			 Indian students enrolled in the college who are residents of the State in which
			 the college is located, an amount equal to the charges for tuition for such
			 students for such academic year.
				(d)DefinitionsIn this section, the term Indian
			 students includes reference to the term Indian pupils as
			 that term has been utilized in Federal statutes imposing a mandate upon any
			 college or State to provide tuition-free education to Native American Indian
			 students in fulfillment of a condition under which it received its original
			 grant of land and facilities from the United States.
			(e)FundingThere are authorized to be appropriated
			 such sums as may be necessary to carry out this section.
			5.Offset
			(a)In
			 generalNotwithstanding any
			 other provision of law, of all available unobligated funds, $15,000,000 in
			 appropriated discretionary funds are hereby rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense,
			 the Department of Veterans Affairs, or the Department of Education.
			
